


EXHIBIT 10.16

 

EQUIFAX

DIRECTOR AND EXECUTIVE STOCK DEFERRAL PLAN

(As Amended And Restated Effective As Of January 1, 2005,
Except Where Otherwise Noted)

 

Equifax Inc., a Georgia corporation (the “Company”), established the Director
and Executive Stock Deferral Plan, effective January 1, 2003, for the purpose of
attracting high quality executives and directors and promoting in its key
executives and directors increased efficiency and an interest in the successful
operation and performance of the Company.

 

Because the laws applicable to deferred compensation plans, such as the Plan,
were significantly changed effective January 1, 2005, the Company has decided to
amend the Plan to provide certain new rules for amounts deferred under the Plan
on or after January 1, 2005.  Amounts deferred under the Plan prior to
January 1, 2005 (and any earnings thereon) will continue to remain subject to
the prior terms and conditions of the Plan, including the payment rules.  The
effective date of the amended and restated Plan as set forth herein is
January 1, 2005 (“Effective Date”), except where otherwise noted.

 


ARTICLE 1


 


DEFINITIONS


 


1.1                     ACCOUNT SHALL MEAN THE RECORDS MAINTAINED BY THE
ADMINISTRATOR TO DETERMINE THE PARTICIPANT’S DEFERRALS UNDER THIS PLAN.  SUCH
ACCOUNT MAY BE REFLECTED AS AN ENTRY IN THE COMPANY’S RECORDS, OR AS A SEPARATE
ACCOUNT UNDER A TRUST, OR AS A COMBINATION OF BOTH.  THE ADMINISTRATOR MAY
ESTABLISH SUCH SUBACCOUNTS AS IT DEEMS NECESSARY FOR THE PROPER ADMINISTRATION
OF THE PLAN.  FOR PURPOSES OF CERTAIN PROVISIONS OF THE PLAN, THE PARTICIPANT’S
ACCOUNT SHALL BE DIVIDED BETWEEN A PRE-SECTION 409A ACCOUNT AND A SECTION 409A
ACCOUNT.


 


1.2                     ADMINISTRATOR SHALL MEAN THE PERSON OR PERSONS APPOINTED
BY THE BOARD OF DIRECTORS OF THE COMPANY (OR ITS DESIGNEE) TO ADMINISTER THE
PLAN PURSUANT TO ARTICLE 10 OF THE PLAN.


 


1.3                     BENEFICIARY SHALL MEAN THE PERSON(S) OR ENTITY
DESIGNATED AS SUCH IN ACCORDANCE WITH ARTICLE 9 OF THE PLAN.


 


1.4                     CHANGE IN CONTROL SHALL MEAN ANY OF THE FOLLOWING
EVENTS:


 


A.                           VOTING STOCK ACCUMULATIONS.  THE ACCUMULATION BY
ANY PERSON OF BENEFICIAL OWNERSHIP OF TWENTY PERCENT (20%) OR MORE OF THE
COMBINED VOTING POWER OF THE COMPANY’S VOTING STOCK; PROVIDED THAT FOR PURPOSES
OF THIS SUBPARAGRAPH (A), A CHANGE IN CONTROL WILL NOT BE DEEMED TO HAVE
OCCURRED IF THE ACCUMULATION OF TWENTY PERCENT (20%) OR MORE OF THE VOTING POWER
OF THE COMPANY’S VOTING STOCK RESULTS FROM ANY ACQUISITION OF VOTING STOCK
(I) DIRECTLY FROM THE COMPANY THAT IS APPROVED BY THE INCUMBENT BOARD, (II) BY
THE COMPANY, (III) BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR
MAINTAINED BY THE COMPANY OR ANY SUBSIDIARY, OR (IV) BY ANY PERSON PURSUANT TO A
BUSINESS COMBINATION THAT COMPLIES WITH ALL OF THE PROVISIONS OF CLAUSES (I),
(II) AND (III) OF SUBPARAGRAPH (B); OR

 

1

--------------------------------------------------------------------------------


 


B.                          BUSINESS COMBINATIONS.  CONSUMMATION OF A BUSINESS
COMBINATION, UNLESS, IMMEDIATELY FOLLOWING THAT BUSINESS COMBINATION, (I) ALL OR
SUBSTANTIALLY ALL OF THE PERSONS WHO WERE THE BENEFICIAL OWNERS OF VOTING STOCK
OF THE COMPANY IMMEDIATELY PRIOR TO THAT BUSINESS COMBINATION BENEFICIALLY OWN,
DIRECTLY OR INDIRECTLY, MORE THAN SIXTY-SIX AND TWO-THIRDS PERCENT (662/3%) OF
THE THEN OUTSTANDING SHARES OF COMMON STOCK AND THE COMBINED VOTING POWER OF THE
THEN OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS OF THE ENTITY RESULTING FROM THAT BUSINESS COMBINATION (INCLUDING,
WITHOUT LIMITATION, AN ENTITY THAT AS A RESULT OF THAT TRANSACTION OWNS THE
COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS EITHER DIRECTLY OR
THROUGH ONE OR MORE SUBSIDIARIES) IN SUBSTANTIALLY THE SAME PROPORTIONS RELATIVE
TO EACH OTHER AS THEIR OWNERSHIP, IMMEDIATELY PRIOR TO THAT BUSINESS
COMBINATION, OF THE VOTING STOCK OF THE COMPANY, (II) NO PERSON (OTHER THAN THE
COMPANY, THAT ENTITY RESULTING FROM THAT BUSINESS COMBINATION, OR ANY EMPLOYEE
BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE COMPANY, ANY
EIGHTY PERCENT (80%) SUBSIDIARY OR THAT ENTITY RESULTING FROM THAT BUSINESS
COMBINATION) BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, TWENTY PERCENT (20%) OR
MORE OF THE THEN OUTSTANDING SHARES OF COMMON STOCK OF THE ENTITY RESULTING FROM
THAT BUSINESS COMBINATION OR THE COMBINED VOTING POWER OF THE THEN OUTSTANDING
VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OF
THAT ENTITY, AND (III) AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD OF
DIRECTORS OF THE ENTITY RESULTING FROM THAT BUSINESS COMBINATION WERE MEMBERS OF
THE INCUMBENT BOARD AT THE TIME OF THE EXECUTION OF THE INITIAL AGREEMENT OR OF
THE ACTION OF THE BOARD PROVIDING FOR THAT BUSINESS COMBINATION; OR


 


C.                           SALE OF ASSETS.  CONSUMMATION OF A SALE OR OTHER
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY; OR


 


D.                          LIQUIDATIONS OR DISSOLUTIONS.  APPROVAL BY THE
SHAREHOLDERS OF THE COMPANY OF A COMPLETE LIQUIDATION OR DISSOLUTION OF THE
COMPANY, EXCEPT PURSUANT TO A BUSINESS COMBINATION THAT COMPLIES WITH ALL OF THE
PROVISIONS OF CLAUSES (I), (II) AND (III) OF SUBPARAGRAPH (B).


 


E.                           DEFINITIONS.  FOR PURPOSES OF THIS PARAGRAPH
DEFINING CHANGE IN CONTROL, THE FOLLOWING DEFINITIONS SHALL


 

I.                  BENEFICIAL OWNERSHIP SHALL MEAN BENEFICIAL OWNERSHIP AS THAT
TERM IS USED IN RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT.

 

II.               BUSINESS COMBINATION SHALL MEAN A REORGANIZATION, MERGER OR
CONSOLIDATION OF THE COMPANY.

 

III.            EIGHTY PERCENT (80%) SUBSIDIARY SHALL MEAN AN ENTITY IN WHICH
THE COMPANY DIRECTLY OR INDIRECTLY BENEFICIALLY OWNS EIGHTY PERCENT (80%) OR
MORE OF THE OUTSTANDING VOTING STOCK.

 

IV.           EXCHANGE ACT SHALL MEAN THE SECURITIES EXCHANGE ACT OF 1934,
INCLUDING AMENDMENTS, OR SUCCESSOR STATUTES OF SIMILAR INTENT.

 

V.              INCUMBENT BOARD SHALL MEAN A BOARD OF DIRECTORS AT LEAST A
MAJORITY OF WHOM CONSIST OF INDIVIDUALS WHO EITHER ARE (A) MEMBERS OF THE
COMPANY’S BOARD OF DIRECTORS AS OF DECEMBER 1, 2007 OR (B) MEMBERS WHO BECOME
MEMBERS OF THE COMPANY’S BOARD OF DIRECTORS SUBSEQUENT TO DECEMBER 1, 2007 WHOSE
ELECTION, OR NOMINATION FOR ELECTION BY THE COMPANY’S SHAREHOLDERS, WAS

 

2

--------------------------------------------------------------------------------


 

APPROVED BY A VOTE OF AT LEAST TWO-THIRDS (2/3) OF THE DIRECTORS THEN COMPRISING
THE INCUMBENT BOARD (EITHER BY A SPECIFIC VOTE OR BY APPROVAL OF THE PROXY
STATEMENT OF THE COMPANY IN WHICH THAT PERSON IS NAMED AS A NOMINEE FOR
DIRECTOR, WITHOUT OBJECTION TO THAT NOMINATION), BUT EXCLUDING, FOR THAT
PURPOSE, ANY INDIVIDUAL WHOSE INITIAL ASSUMPTION OF OFFICE OCCURS AS A RESULT OF
AN ACTUAL OR THREATENED ELECTION CONTEST (WITHIN THE MEANING OF RULE 14A-11 OF
THE EXCHANGE ACT) WITH RESPECT TO THE ELECTION OR REMOVAL OF DIRECTORS OR OTHER
ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A
PERSON OTHER THAN THE BOARD OF DIRECTORS.

 

VI.           PERSON SHALL MEAN ANY INDIVIDUAL, ENTITY OR GROUP (WITHIN THE
MEANING OF SECTION 13(D)(3) OR 14 (D)(2) OF THE EXCHANGE ACT).

 

VII.        VOTING STOCK SHALL MEAN THE THEN OUTSTANDING SECURITIES OF AN ENTITY
ENTITLED TO VOTE GENERALLY IN THE ELECTION OF MEMBERS OF THAT ENTITY’S BOARD OF
DIRECTORS.

 


1.5                     CODE SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED.


 


1.6                     COMPANY SHALL MEAN EQUIFAX INC., A GEORGIA CORPORATION
OR ITS SUCCESSOR.


 


1.7                     COMMON STOCK SHALL MEAN THE COMMON VOTING STOCK OF THE
COMPANY.


 


1.8                     DEFERRED STOCK SHALL MEAN COMMON STOCK, THE RECEIPT OF
WHICH THE PARTICIPANT HAS AGREED TO DELAY PURSUANT TO ARTICLE 2 OF THIS PLAN.


 


1.9                     DEFERRED SHARES SHALL MEAN AN AWARD PURSUANT TO A STOCK
INCENTIVE PLAN OF THE RIGHT TO RECEIVE SHARES OF COMMON STOCK AT THE END OF A
SPECIFIED RESTRICTION PERIOD.


 


1.10               DISABILITY SHALL BE DEFINED AS ELIGIBILITY TO RECEIVE
BENEFITS UNDER THE COMPANY’S LONG TERM DISABILITY PLAN AS IN EFFECT AT THE TIME
OF SUCH DISABILITY.  IF NO SUCH PLAN IS THEN IN EFFECT, A PHYSICAL OR MENTAL
CONDITION WHICH PREVENTS THE PARTICIPANT FROM PERFORMING THE NORMAL DUTIES OF
HIS OR HER CURRENT POSITION FOR A PERIOD OF AT LEAST ONE HUNDRED EIGHTY (180)
CONSECUTIVE DAYS.  THE DETERMINATION OF DISABILITY SHALL BE MADE IN A MANNER
CONSISTENT WITH THE REQUIREMENTS OF SECTION 409A.


 


1.11               ELIGIBLE EXECUTIVE SHALL MEAN A LEVEL 2-9 U.S. EMPLOYEE OF
THE COMPANY, A FORMER EMPLOYEE WHO WAS A LEVEL 2-9 U.S. EMPLOYEE OF THE COMPANY
ON THE DATE OF THE EMPLOYEE’S TERMINATION OF EMPLOYMENT AND WHO SATISFIED THE
REQUIREMENTS FOR RETIREMENT ON SUCH DATE, A MEMBER OF THE BOARD OF DIRECTORS OF
THE COMPANY OR SUCH OTHER MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEE OR
INDEPENDENT CONTRACTOR AS MAY BE DESIGNATED BY THE ADMINISTRATOR TO BE ELIGIBLE
TO PARTICIPATE IN THE PLAN.


 


1.12               ERISA SHALL MEAN THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED.


 


1.13               EXCHANGE DATE SHALL MEAN THE DATE AN EXERCISE AND EXCHANGE OF
STOCK OPTIONS FOR COMMON STOCK AND DEFERRED STOCK IS DEEMED TO OCCUR UNDER
ARTICLE 2.


 


1.14               FAIR MARKET VALUE SHALL MEAN THE CLOSING PRICE OF THE COMMON
STOCK, EXCEPT WITH RESPECT TO DETERMINING THE DOLLAR AMOUNT OF GAIN ON STOCK
OPTIONS, WHERE THE MEANING GIVEN TO SUCH TERM UNDER THE APPLICABLE STOCK
INCENTIVE PLAN APPLIES.

 

3

--------------------------------------------------------------------------------


 


1.15               FINANCIAL HARDSHIP SHALL MEAN AN UNEXPECTED NEED FOR CASH
ARISING FROM ILLNESS, CASUALTY LOSS, SUDDEN FINANCIAL REVERSAL, OR OTHER SUCH
UNFORESEEABLE OCCURRENCE WHICH IS NOT COVERED BY INSURANCE AND WHICH IS
DETERMINED TO QUALIFY AS A FINANCIAL HARDSHIP BY THE ADMINISTRATOR. CASH NEEDS
ARISING FROM FORESEEABLE EVENTS SUCH AS THE PURCHASE OF A RESIDENCE OR EDUCATION
EXPENSES FOR CHILDREN SHALL NOT, ALONE, BE CONSIDERED A FINANCIAL HARDSHIP.  THE
ADMINISTRATOR SHALL MAKE ITS DETERMINATION OF FINANCIAL HARDSHIP IN A MANNER
CONSISTENT WITH THE REQUIREMENTS OF SECTION 409A.


 


1.16               PARTICIPANT SHALL MEAN AN ELIGIBLE EXECUTIVE WHO HAS ELECTED
TO PARTICIPATE AND HAS COMPLETED A PARTICIPANT ELECTION FORM PURSUANT TO
ARTICLE 2 OF THE PLAN.


 


1.17               PARTICIPANT ELECTION FORM SHALL MEAN THE WRITTEN AGREEMENT
SUBMITTED BY THE PARTICIPANT TO THE ADMINISTRATOR ON A TIMELY BASIS PURSUANT TO
ARTICLE 2 OF THE PLAN. THE PARTICIPANT ELECTION FORM MAY TAKE THE FORM OF AN
ELECTRONIC COMMUNICATION FOLLOWED BY APPROPRIATE WRITTEN CONFIRMATION ACCORDING
TO SPECIFICATIONS ESTABLISHED BY THE ADMINISTRATOR.


 


1.18               PLAN YEAR SHALL MEAN THE CALENDAR YEAR.


 


1.19               PRE-SECTION 409A ACCOUNT MEANS THE PORTION (IF ANY) OF THE
PARTICIPANT’S ACCOUNT THAT WAS CREDITED TO THE PARTICIPANT AS OF DECEMBER 31,
2004 AND VESTED IN THE PARTICIPANT, AND ANY EARNINGS THEREON.  THE PARTICIPANT’S
PRE-SECTION 409A ACCOUNT SHALL BE PAYABLE IN ACCORDANCE WITH ARTICLES 4 AND 6.


 


1.20               RESTRICTED STOCK SHALL MEAN SHARES OF RESTRICTED COMMON STOCK
OF THE COMPANY GRANTED TO THE PARTICIPANT PURSUANT TO THE STOCK INCENTIVE PLAN.


 


1.21               RETIREMENT SHALL MEAN A PARTICIPANT’S TERMINATION OF
EMPLOYMENT ON OR AFTER THE RETIREMENT ELIGIBILITY DATE EXCEPT THAT WITH RESPECT
TO A PARTICIPANT WHO IS A NON-EMPLOYEE DIRECTOR, RETIREMENT SHALL MEAN
TERMINATION OF SERVICE AS A MEMBER OF THE BOARD OF DIRECTORS OF THE COMPANY.


 


1.22               RETIREMENT ELIGIBILITY DATE SHALL MEAN THE EARLIER OF (A) THE
DATE ON WHICH THE PARTICIPANT ATTAINS AGE SIXTY-FIVE (65), (B) THE DATE ON WHICH
THE PARTICIPANT HAS BOTH ATTAINED AGE FIFTY-FIVE (55) AND COMPLETED AT LEAST
FIVE (5) YEARS OF VESTING SERVICE, OR (C) THE DATE ON WHICH THE PARTICIPANT HAS
BOTH ATTAINED AGE FIFTY (50) AND THE PARTICIPANT’S COMBINED YEARS OF AGE AND
YEARS OF VESTING SERVICE TOTAL AT LEAST SEVENTY-FIVE (75).


 


1.23               SCHEDULED WITHDRAWAL SHALL MEAN THE DISTRIBUTION ELECTED BY
THE PARTICIPANT PURSUANT TO ARTICLE 6 OF THE PLAN.


 


1.24               SECTION 409A SHALL MEAN SECTION 409A OF THE CODE, AS IT MAY
BE AMENDED FROM TIME TO TIME, AND THE REGULATIONS AND RULINGS THEREUNDER.


 


1.25               SECTION 409A ACCOUNT SHALL MEAN THE PORTION OF THE
PARTICIPANT’S ACCOUNT THAT IS NOT A PRE-SECTION 409A ACCOUNT.  THE PARTICIPANT’S
SECTION 409A ACCOUNT SHALL BE PAYABLE IN ACCORDANCE WITH ARTICLES 4 AND 6.


 


1.26               SETTLEMENT DATE SHALL MEAN THE DATE BY WHICH A LUMP SUM
PAYMENT SHALL BE MADE OR THE DATE BY WHICH INSTALLMENT PAYMENTS SHALL COMMENCE.
UNLESS OTHERWISE SPECIFIED, THE SETTLEMENT DATE SHALL BE IN THE MONTH FOLLOWING
THE MONTH IN WHICH THE EVENT TRIGGERING THE PAYOUT OCCURS. IN THE CASE OF DEATH,
THE EVENT TRIGGERING PAYOUT SHALL BE DEEMED TO OCCUR UPON

 

4

--------------------------------------------------------------------------------


 


THE DATE THE ADMINISTRATOR IS PROVIDED WITH THE DOCUMENTATION REASONABLY
NECESSARY TO ESTABLISH THE FACT OF THE PARTICIPANT’S DEATH.


 


1.27               STOCK OPTIONS SHALL MEAN OPTIONS ON SHARES OF COMPANY STOCK
GRANTED TO THE PARTICIPANT PURSUANT TO THE STOCK INCENTIVE PLAN.


 


1.28               STOCK INCENTIVE PLAN SHALL MEAN THE EQUIFAX INC. 2001
NONQUALIFIED STOCK INCENTIVE PLAN, THE EQUIFAX INC. 2000 STOCK INCENTIVE PLAN,
THE EQUIFAX INC. 1995 EMPLOYEES STOCK INCENTIVE PLAN, THE EQUIFAX INC. 1992
EMPLOYEES STOCK INCENTIVE PLAN, EQUIFAX INC. NON-EMPLOYEE DIRECTOR STOCK OPTION
PLAN AND THE EQUIFAX INC. 1990 OMNIBUS STOCK INCENTIVE PLAN, EACH AS IN EFFECT
JANUARY 1, 2005 AND AS AMENDED THEREAFTER, OR SUCH OTHER STOCK OPTION PLAN OR
PLANS SPONSORED BY THE COMPANY AS MAY BE DESIGNATED BY THE ADMINISTRATOR.


 


1.29               TERMINATION OF EMPLOYMENT SHALL MEAN THE DATE OF THE
PARTICIPANT’S SEPARATION FROM SERVICE WITH THE COMPANY FOR ANY REASON
WHATSOEVER, WHETHER VOLUNTARY OR INVOLUNTARY, INCLUDING AS A RESULT OF THE
PARTICIPANT’S RETIREMENT, DISABILITY OR DEATH.


 


1.30               UNSCHEDULED WITHDRAWAL SHALL MEAN A DISTRIBUTION ELECTED BY
THE PARTICIPANT WITH RESPECT TO HIS PRE-SECTION 409A ACCOUNT PURSUANT TO
ARTICLE 7 OF THE PLAN.


 


1.31               VALUATION DATE SHALL MEAN THE DATE THE PARTICIPANT’S ACCOUNT
IS VALUED AND SHALL BE THE LAST DAY OF THE MONTH PRECEDING THE MONTH IN WHICH
THE PAYOUT OR OTHER EVENT TRIGGERING THE VALUATION OCCURS.


 


1.32               VESTING DATE SHALL MEAN THE DATE ON WHICH THE STOCK OPTIONS,
RESTRICTED STOCK OR DEFERRED STOCK FIRST BECOME FULLY VESTED AND ARE NO LONGER
SUBJECT TO A SUBSTANTIAL RISK OF FORFEITURE UNDER THE TERMS OF THE STOCK
INCENTIVE PLAN, AS DETERMINED BY THE ADMINISTRATOR.


 


1.33               WITHDRAWAL PENALTY SHALL MEAN THE TEN PERCENT (10%) PENALTY
DEDUCTED FROM AN ACCOUNT AS A RESULT OF AN UNSCHEDULED WITHDRAWAL OR A CHANGE IN
THE FORM OF PAYOUT WITHIN THIRTEEN (13) MONTHS PRIOR TO TERMINATION OF
EMPLOYMENT AS PROVIDED IN SECTION 4.1(B) OF THE PLAN.


 


1.34               YEARS OF VESTING SERVICE SHALL MEAN THE YEARS OF VESTING
SERVICE CREDITED TO THE PARTICIPANT UNDER THE EQUIFAX INC. 401(K) PLAN, AS
AMENDED.


 


ARTICLE 2


 


PARTICIPATION


 


2.1                     DEFERRAL OF DEFERRED SHARES. AN ELIGIBLE EXECUTIVE MAY
MAKE AN ELECTION EITHER (I) WITHIN THIRTY (30) DAYS OF THE DATE OF GRANT OF A
DEFERRED SHARE AWARD, OR (II) AT LEAST 12 MONTHS PRIOR TO THE VESTING DATE OF
ALL OR A PORTION OF THE DEFERRED SHARE AWARD TO RECEIVE RIGHTS TO DEFERRED
STOCK.  BY MAKING AN ELECTION TO DELAY RECEIPT OF THE DEFERRED SHARES, THE
ELIGIBLE EXECUTIVE IS IRREVOCABLY AGREEING TO DELAY RECEIPT OF THE STOCK
CERTIFICATES FOR THE DEFERRED STOCK, TO FORFEIT ANY DIVIDENDS THAT MAY BECOME
PAYABLE ON THE DEFERRED STOCK AFTER THE VESTING DATE AND PRIOR TO THE DATE THE
DEFERRED STOCK IS DELIVERED TO THE PARTICIPANT AND TO STAND IN THE POSITION OF
AN UNSECURED GENERAL CREDITOR WITH RESPECT TO ANY RIGHT TO RECEIPT OF THE
DEFERRED STOCK UNDER THIS PLAN.

 

5

--------------------------------------------------------------------------------


 


2.2                     EXERCISE AND DEFERRAL OF STOCK OPTIONS.  TO THE EXTENT
PERMITTED BY THE ADMINISTRATOR AND IN THE STOCK OPTION AGREEMENT, AN ELIGIBLE
EXECUTIVE MAY MAKE AN ELECTION BEFORE OR AFTER THE VESTING DATE BUT AT LEAST SIX
(6) MONTHS PRIOR TO THE EXCHANGE DATE TO EXERCISE STOCK OPTIONS GRANTED UNDER
THE STOCK INCENTIVE PLAN BY TENDERING COMMON STOCK IN PAYMENT OF THE EXERCISE
PRICE AND TO DELAY RECEIPT OF THE PORTION OF THE COMMON STOCK PAYABLE TO THE
PARTICIPANT IN EXCESS OF THE TENDERED COMMON STOCK AS A RESULT OF THE GAIN ON
THE STOCK OPTIONS. THE NUMBER OF SHARES OF DEFERRED STOCK RECEIVED BY THE
PARTICIPANT UPON EXERCISE OF THE STOCK OPTIONS SHALL BE EQUAL (ROUNDED TO THE
CLOSEST TENTH OF A SHARE) IN VALUE TO THE DIFFERENCE BETWEEN THE FAIR MARKET
VALUE OF THE COMPANY’S COMMON STOCK ON THE EXCHANGE DATE AND THE OPTION PRICE
WHICH IS NOTIONALLY TENDERED BY THE PARTICIPANT IN THE FORM OF COMMON STOCK ON
THE EXERCISE OF THE STOCK OPTIONS. THE PARTICIPANT NEED NOT ACTUALLY TRANSFER
COMMON STOCK EQUAL TO THE EXERCISE PRICE TO THE COMPANY BUT MAY SIMPLY ATTEST TO
OWNERSHIP OF SUCH COMMON STOCK. BY MAKING SUCH AN ELECTION TO DEFER RECEIPT OF
THE COMMON STOCK REPRESENTING THE OPTION GAIN, THE ELIGIBLE EXECUTIVE IS
AGREEING TO DELAY RECEIPT OF THE STOCK CERTIFICATES FOR THE DEFERRED STOCK, TO
FORFEIT ANY DIVIDENDS THAT MAY BECOME PAYABLE ON THE DEFERRED STOCK AFTER THE
EXERCISE DATE AND PRIOR TO THE DATE THE DEFERRED STOCK IS DELIVERED TO THE
PARTICIPANT AND TO STAND IN THE POSITION OF AN UNSECURED GENERAL CREDITOR WITH
RESPECT TO ANY RIGHT TO RECEIPT OF THE DEFERRED STOCK UNDER THIS PLAN.


 


2.3                     PARTICIPANT ELECTION FORM.  IN ORDER TO MAKE AN
ELECTION, AN ELIGIBLE EXECUTIVE MUST SUBMIT A PARTICIPANT ELECTION FORM TO THE
ADMINISTRATOR WITHIN THE TIME PERIODS SPECIFIED IN SECTIONS 2.1 AND 2.2 ABOVE. 
THE REQUIREMENTS REGARDING THE FORM AND TIMING OF SUCH ELECTION SHALL BE
INTERPRETED AND APPLIED BY THE ADMINISTRATOR IN ITS COMPLETE AND SOLE
DISCRETION. THE ADMINISTRATOR MAY CHANGE THE TIMING OF SUCH ELECTION, LIMIT THE
NUMBER OR TYPE OF SHARES AVAILABLE TO BE DEFERRED BY ANY PARTICIPANT OR GROUP OF
PARTICIPANTS, OR SUBJECT TO SECTION 409A, CANCEL AN ELECTION.


 


2.4                     ELECTION IRREVOCABLE EXCEPT ON CHANGE IN CONTROL. THE
ELECTION TO DEFER DEFERRED SHARES UNDER THIS PLAN SHALL BE IRREVOCABLE EXCEPT AS
PROVIDED IN ARTICLE 6 IN THE EVENT OF DISABILITY OR SECTION 4.5 IN THE EVENT OF
FINANCIAL HARDSHIP.  AN ELECTION TO DEFER SHALL BE AUTOMATICALLY CANCELED IN THE
EVENT OF TERMINATION OF EMPLOYMENT PRIOR TO THE VESTING DATE FOR THE DEFERRED
SHARES.  IF THE PARTICIPANT ELECTS TO DISCONTINUE DEFERRALS UNDER THE PLAN, THE
PARTICIPANT SHALL FORFEIT THE RIGHT TO MAKE DEFERRALS FOR THE BALANCE OF THE
PLAN YEAR IN WHICH SUCH ELECTION OCCURS AND FOR THE ENTIRE NEXT FOLLOWING PLAN
YEAR.


 


ARTICLE 3


 


RIGHTS ASSOCIATED WITH DEFERRED STOCK


 


3.1                     PARTICIPANT ACCOUNTS.  SOLELY FOR RECORDKEEPING
PURPOSES, UP TO THREE (3) ACCOUNTS (A RETIREMENT ACCOUNT AND TWO SCHEDULED
WITHDRAWAL ACCOUNTS) SHALL BE MAINTAINED FOR EACH PARTICIPANT AND SHALL BE
CREDITED WITH THE PARTICIPANT’S DEFERRALS DIRECTED BY THE PARTICIPANT TO EACH
ACCOUNT AT THE TIME SUCH AMOUNTS WOULD OTHERWISE HAVE BEEN PAID TO THE
PARTICIPANT.  THE PARTICIPANT WILL DESIGNATE FOR EACH DEFERRAL OF DEFERRED
SHARES WHICH PORTION OF THE PARTICIPANT’S DEFERRALS FOR SUCH PLAN YEAR SHALL BE
CREDITED TO THE PARTICIPANT’S RETIREMENT ACCOUNT AND ANY SCHEDULED WITHDRAWAL
ACCOUNT THE PARTICIPANT HAS ELECTED TO ESTABLISH.  AMOUNTS CREDITED TO A
PARTICIPANT’S ACCOUNT SHALL BE FULLY VESTED AT ALL TIMES.


 

With respect to Eligible Executives who participated in the Plan prior to
January 1, 2005, and who have made deferral elections under the Plan for 2005,
2006, and 2007 with respect to

 

6

--------------------------------------------------------------------------------


 

Deferred Shares which became payable on or after January 1, 2005, the deferral
elections shall be maintained and administered in accordance with the Plan,
including the payment rules of the Plan.  The Administrator may permit changes
to such deferral elections and payment elections in accordance with
Section 409A.

 

The Administrator shall provide such additional payment elections to
Participants (including Participants who are no longer active employees or
otherwise do not actively participate in the Plan) with respect to amounts
credited to the Plan pursuant to this Section 3.1 as are consistent with
Section 409A, including the transition rules.

 


3.2                                 NO DIVIDEND OR VOTING RIGHTS.  A PARTICIPANT
SHALL HAVE NO RIGHT TO DIVIDENDS AND NO VOTING RIGHTS, AND, EXCEPT AS EXPRESSLY
PROVIDED IN THE PLAN, SHALL HAVE NO OTHER RIGHTS AGAINST THE COMPANY BY REASON
OF THE CREDITING OF THE DEFERRED STOCK.


 


3.3                                 DEFERRED STOCK NOT TRANSFERABLE. EXCEPT AS
PROVIDED IN ARTICLE 5 WITH RESPECT TO THE PARTICIPANT’S DEATH, DEFERRED STOCK
(INCLUDING ANY AND ALL BENEFITS PROVIDED UNDER THIS PLAN) SHALL NOT BE SUBJECT
TO SALE, ALIENATION, ASSIGNMENT, TRANSFER, PLEDGE OR HYPOTHECATION BY THE
PARTICIPANT OR ANY BENEFICIARY AND ANY ATTEMPT TO SELL, ALIENATE, ASSIGN,
TRANSFER, PLEDGE OR HYPOTHECATE DEFERRED STOCK SHALL BE NULL AND VOID. DEFERRED
STOCK SHALL BE EXEMPT FROM THE CLAIMS OF CREDITORS OR OTHER CLAIMANTS OF THE
PARTICIPANT OR BENEFICIARY AND FROM ALL ORDERS, DECREES, LEVIES, GARNISHMENT OR
EXECUTIONS TO THE FULLEST EXTENT ALLOWED BY LAW.


 


3.4                                 SHARE ADJUSTMENTS. NOTHING CONTAINED IN THIS
PLAN NOR ANY ACTION TAKEN HEREUNDER SHALL BE CONSTRUED AS LIMITING THE RIGHTS OF
THE COMPANY TO CREDIT ADDITIONAL DEFERRED STOCK OR ISSUE ADDITIONAL COMMON STOCK
EVEN THOUGH SUCH ISSUANCES MAY DILUTE THE VALUE OF OUTSTANDING DEFERRED STOCK.
IF THE OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY ARE INCREASED,
DECREASED, CHANGED INTO OR EXCHANGED FOR A DIFFERENT NUMBER OR KIND OF SHARES OF
THE COMPANY THROUGH REORGANIZATION, RECAPITALIZATION, RECLASSIFICATION, STOCK
DIVIDEND, STOCK SPLIT OR REVERSE STOCK SPLIT, UPON AUTHORIZATION OF THE BOARD OF
DIRECTORS OF THE COMPANY, AN EQUITABLE ADJUSTMENT SHALL BE MADE IN THE NUMBER OR
KIND OF DEFERRED STOCK WHICH MAY BE PURCHASED OR ISSUED IN THE AGGREGATE AND TO
INDIVIDUAL PARTICIPANTS UNDER THE PLAN; PROVIDED, HOWEVER, THAT (EXCEPT WITH
RESPECT TO A STOCK SPLIT OR REVERSE STOCK SPLIT) NO SUCH ADJUSTMENT NEED BE MADE
IF UPON THE ADVICE OF COUNSEL, THE ADMINISTRATOR DETERMINES THAT SUCH ADJUSTMENT
MAY RESULT IN THE RECEIPT OF FEDERALLY TAXABLE INCOME TO PARTICIPANTS HEREUNDER
OR TO THE HOLDERS OF COMMON STOCK OR OTHER CLASSES OF THE COMPANY’S SECURITIES.
IN ALL CASES, THE NATURE AND EXTENT OF ADJUSTMENTS UNDER THIS SECTION SHALL BE
DETERMINED BY THE ADMINISTRATOR IN ITS SOLE DISCRETION, AND ANY SUCH
DETERMINATION AS TO WHAT ADJUSTMENTS SHALL BE MADE, AND THE EXTENT THEREOF,
SHALL BE FINAL AND BINDING. NO FRACTIONAL SHARES OF STOCK SHALL BE ISSUED UNDER
THE PLAN PURSUANT TO ANY SUCH ADJUSTMENT. ALL ADJUSTMENTS AND ACTIONS DESCRIBED
IN THIS SECTION SHALL BE SUBJECT TO COMPLIANCE WITH THE REQUIREMENTS OF ALL
APPLICABLE SECURITIES LAWS, RULES, AND REGULATIONS.


 


3.5                                 STATEMENT OF ACCOUNTS. THE ADMINISTRATOR
SHALL PROVIDE EACH PARTICIPANT WITH STATEMENTS AT LEAST QUARTERLY SETTING FORTH
THE AMOUNT OF DEFERRED STOCK IN THE PARTICIPANT’S ACCOUNT AT THE END OF EACH
QUARTER.


 

7

--------------------------------------------------------------------------------

 


ARTICLE 4


 


RETIREMENT BENEFITS

 


4.1                                 RETIREMENT BENEFITS.  A. SECTION 409A
ACCOUNT - IN THE EVENT OF THE PARTICIPANT’S RETIREMENT OR DISABILITY, THE
PARTICIPANT SHALL BE ENTITLED TO RECEIVE A DISTRIBUTION OF SHARES OF COMMON
STOCK OF THE COMPANY EQUAL TO THE AMOUNT OF DEFERRED STOCK CREDITED TO THE
PARTICIPANT’S SECTION 409A ACCOUNT AS OF THE VALUATION DATE.  THE BENEFITS SHALL
BE PAID IN A SINGLE LUMP SUM UNLESS THE PARTICIPANT HAS ELECTED AT THE TIME OF
DEFERRAL (OR IN ACCORDANCE WITH THE TRANSITION RULES OF SECTION 409A) TO HAVE
THE SHARES OF COMMON STOCK PAID IN SUBSTANTIALLY LEVEL ANNUAL INSTALLMENTS OVER
A SPECIFIED PERIOD OF NOT MORE THAN FIFTEEN (15) YEARS.  PAYMENTS SHALL BEGIN ON
THE SETTLEMENT DATE FOLLOWING RETIREMENT.  A PARTICIPANT MAY, NOT LESS THAN
TWELVE (12) MONTHS PRIOR TO RETIREMENT, ELECT TO CHANGE THE METHOD OF PAYMENT OF
THE PARTICIPANT’S SECTION 409A ACCOUNT AT RETIREMENT, PROVIDED THAT (I) ONLY ONE
SUCH CHANGE IS PERMITTED AND AFTER SUCH ELECTION CHANGE, THE ELECTION IS
IRREVOCABLE; (II) THE PAYMENT DATE FOR THE PARTICIPANT’S SECTION 409A ACCOUNT
WILL BE DEFERRED FOR 5 YEARS AFTER RETIREMENT, AND (III) THE ELECTION SHALL NOT
BECOME EFFECTIVE FOR 12 MONTHS.  THE CHANGE OF ELECTION SHALL BE MADE THROUGH A
METHOD ESTABLISHED BY THE PLAN ADMINISTRATOR.


 


B.                                      PRE-SECTION 409A ACCOUNT - IN THE EVENT
OF THE PARTICIPANT’S RETIREMENT OR DISABILITY, THE PARTICIPANT SHALL BE ENTITLED
TO RECEIVE A DISTRIBUTION OF SHARES OF COMMON STOCK OF THE COMPANY EQUAL TO
AMOUNT OF DEFERRED STOCK CREDITED TO THE PARTICIPANT’S PRE-SECTION 409A ACCOUNT
AS OF THE VALUATION DATE.  THE DISTRIBUTION SHALL BE IN A SINGLE LUMP SUM UNLESS
THE PARTICIPANT MAKES A TIMELY ELECTION PRIOR TO RETIREMENT TO DIVIDE THE
DEFERRED STOCK INTO EQUAL ANNUAL INSTALLMENTS DISTRIBUTED OVER A SPECIFIED
PERIOD OF NOT MORE THAN FIFTEEN (15) YEARS. PAYMENTS SHALL BEGIN ON THE
SETTLEMENT DATE FOLLOWING TERMINATION OF EMPLOYMENT. AN ELECTION TO CHANGE THE
FORM OF PAYOUT MAY BE MADE AT ANY TIME PRIOR TO TERMINATION OF EMPLOYMENT BY
SUBMITTING TO THE ADMINISTRATOR THE FORM PROVIDED FOR SUCH PURPOSE, BUT
ELECTIONS SHALL NOT BE EFFECTIVE UNLESS MADE NO LESS THAN THIRTEEN (13) CALENDAR
MONTHS PRIOR TO TERMINATION OF EMPLOYMENT. NOTWITHSTANDING THE FOREGOING, THE
PARTICIPANT MAY ELECT TO HAVE THE NEW ELECTION TAKE EFFECT LESS THAN THIRTEEN
(13) MONTHS PRIOR TO TERMINATION OF EMPLOYMENT, SUBJECT TO A WITHDRAWAL PENALTY
OF TEN PERCENT (10%) OF THE VALUE OF THE PRE-ELECTION ACCOUNT BALANCE FORFEITED
TO THE COMPANY.


 


4.2                                 TERMINATION BENEFIT. UPON TERMINATION OF
EMPLOYMENT OTHER THAN BY REASON OF RETIREMENT, DISABILITY OR DEATH, THE
PARTICIPANT SHALL BE ENTITLED TO RECEIVE A DISTRIBUTION OF SHARES OF COMMON
STOCK OF THE COMPANY EQUAL TO AMOUNT OF DEFERRED STOCK CREDITED TO THE
PARTICIPANT’S ACCOUNT AS OF THE VALUATION DATE. THE DISTRIBUTION SHALL BE IN A
SINGLE LUMP SUM ON THE SETTLEMENT DATE FOLLOWING TERMINATION OF EMPLOYMENT.
HOWEVER, THE COMPANY MAY, IN ITS SOLE DISCRETION WITH RESPECT TO THE
PARTICIPANT’S PRE-SECTION 409A ACCOUNT, ELECT TO DIVIDE THE DEFERRED STOCK INTO
EQUAL ANNUAL INSTALLMENTS DISTRIBUTED OVER A PERIOD OF THREE (3) YEARS BEGINNING
ON THE SETTLEMENT DATE FOLLOWING TERMINATION OF EMPLOYMENT.


 


4.3                                 SMALL BENEFIT EXCEPTION.  NOTWITHSTANDING
THE PROVISIONS OF SECTION 4.1, IN THE EVENT THE VALUE OF THE PARTICIPANT’S
ACCOUNT UPON RETIREMENT IS LESS THAN OR EQUAL TO FIFTY THOUSAND DOLLARS
($50,000), THE COMPANY SHALL PAY SUCH BENEFITS IN A SINGLE LUMP SUM PAYABLE ON
THE LAST DAY OF THE MONTH IN WHICH SUCH BENEFITS FIRST BECOME PAYABLE.


 


4.4                                 SPECIAL RULE FOR SPECIFIED EMPLOYEES. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS PLAN, IF THE PARTICIPANT IS OR COULD
LIKELY BE CONSIDERED A SPECIFIED EMPLOYEE (AS DETERMINED BY THE ADMINISTRATOR OR
ITS DESIGNEE IN ACCORDANCE WITH PROCEDURES ESTABLISHED BY THE ADMINISTRATOR THAT
ARE CONSISTENT WITH SECTION 409A), DISTRIBUTIONS OF SUCH PARTICIPANT’S
SECTION 409A ACCOUNT MAY NOT BE MADE BEFORE THE DATE WHICH IS 6 MONTHS AFTER THE
DATE OF THE PARTICIPANT’S TERMINATION OF EMPLOYMENT (OR, IF EARLIER, THE DATE OF
DEATH OF THE PARTICIPANT), AND

 

8

--------------------------------------------------------------------------------


 


ANY DISTRIBUTION THAT WOULD OTHERWISE BE PAYABLE BEFORE THE 6-MONTH ANNIVERSARY
SHALL BE DELAYED AND SHALL BE PAID WITHIN 30 DAYS FOLLOWING SUCH 6-MONTH
ANNIVERSARY.


 


4.5                                 FINANCIAL HARDSHIP DISTRIBUTION.  UPON A
FINDING BY THE ADMINISTRATOR THAT THE PARTICIPANT (OR, AFTER THE PARTICIPANT’S
DEATH, A BENEFICIARY) HAS SUFFERED A FINANCIAL HARDSHIP, THE ADMINISTRATOR MAY
AUTHORIZE A DISTRIBUTION OF BENEFITS UNDER THE PLAN IN THE AMOUNT REASONABLY
NECESSARY TO ALLEVIATE SUCH FINANCIAL HARDSHIP.  SUCH DISTRIBUTION SHALL NOT
EXCEED THE DOLLAR AMOUNT NECESSARY TO SATISFY THE FINANCIAL HARDSHIP PLUS
AMOUNTS NECESSARY TO PAY TAXES REASONABLY ANTICIPATED AS A RESULT OF THE
DISTRIBUTION, AFTER TAKING INTO ACCOUNT THE EXTENT TO WHICH THE FINANCIAL
HARDSHIP IS OR MAY BE RELIEVED THROUGH REIMBURSEMENT OR COMPENSATION BY
INSURANCE OR OTHERWISE OR BY LIQUIDATION OF THE PARTICIPANT’S ASSETS (TO THE
EXTENT THE LIQUIDATION OF SUCH ASSETS WOULD NOT ITSELF CAUSE FINANCIAL
HARDSHIP).  IN THE EVENT OF A DISTRIBUTION FROM THE PLAN BASED ON FINANCIAL
HARDSHIP, A PARTICIPANT’S DEFERRALS SHALL CEASE AND THE PARTICIPANT SHALL NOT BE
ALLOWED TO MAKE A NEW DEFERRAL ELECTION UNTIL THE ENROLLMENT PERIOD NEXT
FOLLOWING ONE FULL CALENDAR YEAR FROM THE DATE OF SUCH DISTRIBUTION.


 


4.6                                 CONSEQUENCES OF A CHANGE IN CONTROL.  UPON
THE OCCURRENCE OF A CHANGE IN CONTROL, EACH PARTICIPANT’S ACCOUNT SHALL REMAIN
SUBJECT TO THE PLAN’S PAYMENT PROVISIONS AND  THE PARTICIPANT’S ELECTIONS AS TO
THE TIME AND METHOD OF PAYMENT (SUBJECT TO THE COMPANY’S RIGHTS TO AMEND OR TO
TERMINATE THE PLAN).


 


ARTICLE 5


 


DEATH BENEFITS


 


5.1                                 SURVIVOR BENEFIT BEFORE BENEFITS COMMENCE. 
IF THE PARTICIPANT DIES PRIOR TO COMMENCEMENT OF BENEFITS UNDER ARTICLE 4, THE
PARTICIPANT’S BENEFICIARY SHALL BE ENTITLED TO RECEIVE A DISTRIBUTION OF SHARES
OF COMMON STOCK OF THE COMPANY EQUAL TO AMOUNT OF DEFERRED STOCK CREDITED TO THE
PARTICIPANT’S ACCOUNT AS OF THE VALUATION DATE. THE DEATH BENEFIT SHALL BE PAID
IN THE SAME FORM ELECTED BY THE PARTICIPANT FOR RETIREMENT BENEFITS UNDER
ARTICLE 4.1 BEGINNING ON THE SETTLEMENT DATE FOLLOWING THE DATE THE
PARTICIPANT’S DEATH IS ESTABLISHED BY REASONABLE DOCUMENTATION. HOWEVER, THE
ADMINISTRATOR MAY, IN ITS COMPLETE AND SOLE DISCRETION, CHANGE THE FORM OF
DISTRIBUTION OF THE DEATH BENEFIT ATTRIBUTABLE TO THE PARTICIPANT’S
PRE-SECTION 409A ACCOUNT PRIOR TO THE SETTLEMENT DATE UPON WHICH BENEFITS ARE
SCHEDULED TO COMMENCE.


 


5.2                                 SURVIVOR BENEFIT AFTER BENEFITS COMMENCE. IF
THE PARTICIPANT DIES AFTER BENEFITS HAVE COMMENCED UNDER ARTICLE 4, THE COMPANY
SHALL PAY TO THE PARTICIPANT’S BENEFICIARY THE REMAINING DEFERRED STOCK PAYABLE
TO THE PARTICIPANT UNDER THE PLAN OVER THE SAME PERIOD SUCH AMOUNTS WOULD HAVE
BEEN PAID TO THE PARTICIPANT. HOWEVER, THE ADMINISTRATOR MAY, IN ITS COMPLETE
AND SOLE DISCRETION, CHANGE THE FORM OF DISTRIBUTION OF THE DEATH BENEFIT
ATTRIBUTABLE TO THE PARTICIPANT’S PRE-SECTION 409A ACCOUNT PRIOR TO THE
COMMENCEMENT OF PAYMENTS TO THE BENEFICIARY.


 


ARTICLE 6


 


SCHEDULED WITHDRAWAL


 


6.1                                 ELECTION. THE PARTICIPANT MAY MAKE AN
ELECTION ON THE PARTICIPANT ELECTION FORM AT THE TIME OF MAKING A DEFERRAL TO
ESTABLISH A SCHEDULED WITHDRAWAL ACCOUNT FOR PAYMENT OF DEFERRED STOCK FROM THE
ACCOUNT. THE PARTICIPANT MAY ELECT TO RECEIVE A SCHEDULED WITHDRAWAL

 

9

--------------------------------------------------------------------------------


 


IN ANY PLAN YEAR ON OR AFTER THE THIRD PLAN YEAR FOLLOWING THE ENROLLMENT PERIOD
IN WHICH SUCH SCHEDULED WITHDRAWAL ACCOUNT IS FIRST ESTABLISHED AND MAY ELECT TO
HAVE THE SCHEDULED WITHDRAWAL DISTRIBUTED IN A SINGLE LUMP SUM OR TO DIVIDE THE
DEFERRED STOCK INTO EQUAL ANNUAL INSTALLMENTS DISTRIBUTED OVER A PERIOD OF UP TO
FIVE (5) YEARS. THE PARTICIPANT MAY ELECT TO MAKE ADDITIONAL DEFERRALS INTO SUCH
SCHEDULED WITHDRAWAL ACCOUNT ON SUBSEQUENT PARTICIPANT ELECTION FORMS BUT MAY
NOT ELECT ANOTHER SCHEDULED WITHDRAWAL DATE FOR SUCH ACCOUNT UNTIL ALL OF THE
DEFERRED STOCK IN THE ORIGINAL SCHEDULED WITHDRAWAL ACCOUNT HAS BEEN
DISTRIBUTED. THE PARTICIPANT MAY ESTABLISH UP TO TWO (2) SEPARATE SCHEDULED
WITHDRAWAL ACCOUNTS WITH DIFFERENT SCHEDULED WITHDRAWAL DATES PROVIDED THAT ANY
SUBSEQUENT DEFERRALS INTO SUCH SCHEDULED WITHDRAWAL ACCOUNT MUST BE MADE NOT
LATER THAN THE END OF THE PLAN YEAR ENDING AT LEAST 2 YEARS PRIOR TO THE DATE
THE SCHEDULED WITHDRAWAL IS TO COMMENCE.  THE PARTICIPANT SHALL NOT ESTABLISH A
THIRD SUCH ACCOUNT UNTIL ALL OF THE DEFERRED STOCK IN ONE OF THE FIRST TWO
SCHEDULED WITHDRAWAL ACCOUNTS HAS BEEN PAID OUT. THE SCHEDULED WITHDRAWAL DATE
AND FORM OF PAYOUT ELECTED FOR A SCHEDULED WITHDRAWAL ACCOUNT SHALL BE
IRREVOCABLE, EXCEPT THAT (A) WITH RESPECT TO AMOUNTS THAT ARE CREDITED TO THE
PRE-SECTION 409A ACCOUNT A PARTICIPANT MAY PETITION TO THE ADMINISTRATOR ONCE NO
LESS THAN THIRTEEN (13) MONTHS PRIOR TO THE DATE ORIGINALLY ELECTED FOR THE
SCHEDULED WITHDRAWAL TO DEFER (BUT NOT ACCELERATE) THE SCHEDULED WITHDRAWAL DATE
AND/OR TO CHANGE THE FORM OF PAYOUT OF THE SCHEDULED WITHDRAWAL TO AN
ALTERNATIVE PAYOUT PERIOD THEN AVAILABLE FOR SCHEDULED WITHDRAWALS UNDER THE
PLAN, AND (B) WITH RESPECT TO AMOUNTS CREDITED TO THE SECTION 409A ACCOUNT, A
PARTICIPANT MAY, NOT LESS THAN TWELVE (12) MONTHS PRIOR TO THE PAYMENT DATES OF
ANY SCHEDULED WITHDRAWAL ACCOUNTS HE HAS ESTABLISHED UNDER THIS SECTION 6.1,
ELECT TO DEFER THE DATE ON WHICH PAYMENT OF ANY SCHEDULED WITHDRAWAL ACCOUNT
SHALL COMMENCE AND/OR CHANGE THE METHOD OF PAYMENT OF SUCH SCHEDULED WITHDRAWAL
ACCOUNT, PROVIDED THAT, (I) AFTER THE INITIAL ELECTION UNDER THIS SECTION 6.1, A
PARTICIPANT MAY ONLY MAKE ONE ELECTION CHANGE WITH RESPECT TO A PARTICULAR
SCHEDULED WITHDRAWAL ACCOUNT (AFTER SUCH ELECTION CHANGE, THE ELECTION SHALL
BECOME IRREVOCABLE); (II) EXCEPT AS OTHERWISE PERMITTED BY SECTION 409A, THE
FIRST IN-SERVICE PAYMENT WITH RESPECT TO SUCH CHANGED ELECTION MUST BE DEFERRED
AT LEAST 5 YEARS FROM THE DATE SUCH PAYMENT WOULD OTHERWISE HAVE BEEN MADE,
(III) EXCEPT AS OTHERWISE PERMITTED BY SECTION 409A, THE ELECTION SHALL NOT
BECOME EFFECTIVE FOR 12 MONTHS.


 


6.2                                 TIMING OF SCHEDULED WITHDRAWAL. THE
SCHEDULED WITHDRAWAL PAYMENT SHALL BE PAID BY THE COMPANY TO THE PARTICIPANT NO
LATER THAN THE LAST DAY OF JANUARY OF THE PLAN YEAR ELECTED BY THE PARTICIPANT
IN THE PARTICIPANT ELECTION FORM UNLESS PRECEDED BY TERMINATION OF EMPLOYMENT.
IN THE EVENT OF TERMINATION OF EMPLOYMENT PRIOR TO COMPLETE PAYMENT OF THE
SCHEDULED WITHDRAWAL, THE SCHEDULED WITHDRAWAL (OR THE REMAINING BALANCE
THEREOF) SHALL BE PAID IN THE FORM PROVIDED IN ARTICLE 4 OF THE PLAN. IN THE
EVENT SUCH TERMINATION OF EMPLOYMENT IS AS A RESULT OF THE PARTICIPANT’S DEATH
PRIOR TO COMPLETE PAYMENT OF THE SCHEDULED WITHDRAWAL, THE SCHEDULED WITHDRAWAL
SHALL BE PAID AS PROVIDED IN SECTION 5.1 OF THE PLAN.


 


ARTICLE 7


 


UNSCHEDULED WITHDRAWAL FOR PRE-SECTION 409A ACCOUNT


 


7.1                                 ELECTION. A PARTICIPANT (OR, AFTER THE
PARTICIPANT’S DEATH, A BENEFICIARY) MAY TAKE AN UNSCHEDULED WITHDRAWAL FROM HIS
PRE-SECTION 409A ACCOUNT AT ANY TIME. THE UNSCHEDULED WITHDRAWAL SHALL BE PAID
NO LATER THAN THE LAST DAY OF THE MONTH FOLLOWING THE MONTH IN WHICH THE
UNSCHEDULED WITHDRAWAL IS REQUESTED. AFTER AN UNSCHEDULED WITHDRAWAL, A
PARTICIPANT’S DEFERRALS SHALL CEASE AND THE PARTICIPANT SHALL NOT BE ALLOWED TO
MAKE A NEW DEFERRAL ELECTION UNTIL

 

10

--------------------------------------------------------------------------------



 


THE ENROLLMENT PERIOD NEXT FOLLOWING ONE FULL CALENDAR YEAR FROM THE DATE OF THE
UNSCHEDULED WITHDRAWAL. ONLY ONE UNSCHEDULED WITHDRAWAL SHALL BE PERMITTED IN
EACH PLAN YEAR.


 


7.2                                 WITHDRAWAL PENALTY. THERE SHALL BE A
WITHDRAWAL PENALTY DEDUCTED FROM THE PRE-SECTION 409A ACCOUNT PRIOR TO AN
UNSCHEDULED WITHDRAWAL FROM SUCH ACCOUNT EQUAL TO TEN PERCENT (10%) OF THE
UNSCHEDULED WITHDRAWAL.


 


7.3                                 MINIMUM WITHDRAWAL. THE MINIMUM UNSCHEDULED
WITHDRAWAL SHALL BE TWENTY-FIVE PERCENT (25%) OF THE BALANCE OF THE
PRE-SECTION 409A ACCOUNT ROUNDED TO THE NEAREST WHOLE SHARE.


 


ARTICLE 8


 


AMENDMENT AND TERMINATION OF PLAN


 


8.1                                 AMENDMENT.  THE COMPANY MAY AT ANY TIME OR
FROM TIME TO TIME MODIFY OR AMEND ANY OR ALL OF THE PROVISIONS OF THE PLAN, OR
STOP FUTURE DEFERRALS TO THE PLAN, PROVIDED THAT NO SUCH AMENDMENT SHALL REDUCE
A PARTICIPANT’S ACCOUNT BALANCE OR CHANGE EXISTING ELECTIONS WITH RESPECT TO THE
TIME AND METHOD OF PAYMENT OF A PARTICIPANT’S ACCOUNT.


 


8.2                                 TERMINATION OF PLAN.  THE COMPANY EXPECTS TO
CONTINUE THIS PLAN, BUT DOES NOT OBLIGATE ITSELF TO DO SO.  THE COMPANY RESERVES
THE RIGHT TO DISCONTINUE AND TERMINATE THE PLAN AT ANY TIME, IN WHOLE OR IN
PART, FOR ANY REASON (INCLUDING A CHANGE, OR AN IMPENDING CHANGE, IN THE TAX
LAWS OF THE UNITED STATES OR ANY STATE).  TERMINATION OF THE PLAN SHALL BE
BINDING ON ALL PARTICIPANTS, BUT IN NO EVENT MAY SUCH TERMINATION REDUCE THE
AMOUNTS CREDITED AT THAT TIME TO ANY PARTICIPANT’S ACCOUNT.  IF THIS PLAN IS
TERMINATED, (I) WITH RESPECT TO PARTICIPANTS’ SECTION 409A ACCOUNTS AND SUBJECT
TO SECTION 4.4, AMOUNTS CREDITED TO PARTICIPANT’S SECTION 409A ACCOUNTS SHALL BE
PAID IN A LUMP SUM, PROVIDED THAT (A) THE COMPANY TERMINATES AT THE SAME TIME
ANY OTHER ARRANGEMENT THAT IS SUBJECT TO SECTION 409A AND THAT WOULD BE
AGGREGATED WITH THE PLAN UNDER SECTION 409A; (B) THE COMPANY DOES NOT ADOPT ANY
OTHER ARRANGEMENT THAT WOULD BE AGGREGATED WITH THE PLAN UNDER SECTION 409A FOR
THREE YEARS; (C) THE PAYMENTS UPON SUCH TERMINATION SHALL NOT COMMENCE UNTIL 12
MONTHS AFTER THE DATE OF TERMINATION AND ALL SUCH PAYMENTS MUST BE COMPLETED
WITHIN 24 MONTHS AFTER THE DATE OF TERMINATION; AND (D) SUCH OTHER REQUIREMENTS
AS MAY BE IMPOSED BY SECTION 409A ARE SATISFIED, AND (II) WITH RESPECT TO
PARTICIPANT’S PRE-SECTION 409A ACCOUNTS, THE DATE OF SUCH TERMINATION SHALL BE
TREATED AS A TERMINATION OF EMPLOYMENT OF EACH PARTICIPANT FOR THE PURPOSE OF
THE PARTICIPANT’S PRE-SECTION 409A ACCOUNT, AND THE COMPANY SHALL PAY TO EACH
PARTICIPANT THE BENEFITS SUCH PARTICIPANT WOULD BE ENTITLED TO RECEIVE UNDER
ARTICLE 4 OF THE PLAN, EXCEPT THAT SUCH TERMINATION BENEFITS SHALL BE PAID IN A
SINGLE LUMP SUM PAYABLE ON THE LAST DAY OF THE MONTH FOLLOWING THE MONTH IN
WHICH TERMINATION OF THE PLAN OCCURS UNLESS THE ADMINISTRATOR, IN ITS COMPLETE
AND SOLE DISCRETION DETERMINES TO PAY SUCH AMOUNTS OVER A LONGER PERIOD NOT TO
EXCEED THE PERIOD OVER WHICH SUCH AMOUNTS WOULD OTHERWISE HAVE BEEN PAID HAD THE
PLAN NOT BEEN TERMINATED.


 


ARTICLE 9


 


BENEFICIARIES


 


9.1                                 BENEFICIARY DESIGNATION. THE PARTICIPANT
SHALL HAVE THE RIGHT, AT ANY TIME, TO DESIGNATE ANY PERSON OR PERSONS AS
BENEFICIARY (BOTH PRIMARY AND CONTINGENT) TO WHOM PAYMENT UNDER THE PLAN SHALL
BE MADE IN THE EVENT OF THE PARTICIPANT’S DEATH. THE DESIGNATION BY A MARRIED

 

11

--------------------------------------------------------------------------------


 


PARTICIPANT OF A PRIMARY BENEFICIARY OTHER THAN THE PARTICIPANT’S SPOUSE SHALL
REQUIRE CONSENT OF SUCH SPOUSE. THE BENEFICIARY DESIGNATION SHALL BE EFFECTIVE
WHEN IT IS SUBMITTED IN WRITING TO AND ACKNOWLEDGED BY THE ADMINISTRATOR DURING
THE PARTICIPANT’S LIFETIME ON A FORM PRESCRIBED BY THE ADMINISTRATOR.


 


9.2                                 REVISION OF DESIGNATION. THE SUBMISSION OF A
NEW BENEFICIARY DESIGNATION SHALL CANCEL ALL PRIOR BENEFICIARY DESIGNATIONS. ANY
MARRIAGE (OTHER THAN A COMMON LAW MARRIAGE) OR FINALIZED DIVORCE OF A
PARTICIPANT SUBSEQUENT TO THE DATE OF A BENEFICIARY DESIGNATION SHALL REVOKE
SUCH DESIGNATION, UNLESS IN THE CASE OF DIVORCE THE PREVIOUS SPOUSE WAS NOT
DESIGNATED AS A BENEFICIARY AND UNLESS IN THE CASE OF MARRIAGE THE PARTICIPANT’S
NEW SPOUSE HAS PREVIOUSLY BEEN DESIGNATED AS THE SOLE PRIMARY BENEFICIARY.


 


9.3                                 SUCCESSOR BENEFICIARY. IF THE PRIMARY
BENEFICIARY DIES PRIOR TO COMPLETE DISTRIBUTION OF THE BENEFITS PROVIDED IN
ARTICLE 5, THE REMAINING ACCOUNT BALANCE SHALL BE PAID TO THE CONTINGENT
BENEFICIARY ELECTED BY THE PARTICIPANT IN THE FORM OF A LUMP SUM PAYABLE NO
LATER THAN THE LAST DAY OF THE MONTH FOLLOWING THE MONTH IN WHICH THE LAST
REMAINING PRIMARY BENEFICIARY’S DEATH IS ESTABLISHED.


 


9.4                                 ABSENCE OF VALID DESIGNATION. IF A
PARTICIPANT FAILS TO DESIGNATE A BENEFICIARY AS PROVIDED ABOVE, OR IF THE
BENEFICIARY DESIGNATION IS REVOKED BY MARRIAGE, DIVORCE, OR OTHERWISE WITHOUT
EXECUTION OF A NEW DESIGNATION, OR IF EVERY PERSON DESIGNATED AS BENEFICIARY
PREDECEASES THE PARTICIPANT OR DIES PRIOR TO COMPLETE DISTRIBUTION OF THE
PARTICIPANT’S BENEFITS, THEN THE ADMINISTRATOR SHALL DIRECT THE DISTRIBUTION OF
SUCH BENEFITS TO THE PARTICIPANT’S SPOUSE, IF THE PARTICIPANT WAS MARRIED ON THE
DATE OF DEATH, OR, IF THE PARTICIPANT WAS NOT MARRIED ON DEATH, TO THE
PARTICIPANT’S ESTATE.


 


ARTICLE 10


 


ADMINISTRATION/CLAIMS PROCEDURES


 


10.1                           ADMINISTRATION. THE PLAN SHALL BE ADMINISTERED BY
THE ADMINISTRATOR, WHICH SHALL HAVE THE EXCLUSIVE RIGHT AND FULL DISCRETION
(I) TO INTERPRET THE PLAN, (II) TO DECIDE ANY AND ALL MATTERS ARISING HEREUNDER
(INCLUDING THE RIGHT TO REMEDY POSSIBLE AMBIGUITIES, INCONSISTENCIES, OR
ADMISSIONS), (III) TO MAKE, AMEND AND RESCIND SUCH RULES AS IT DEEMS NECESSARY
FOR THE PROPER ADMINISTRATION OF THE PLAN AND (IV) TO MAKE ALL OTHER
DETERMINATIONS NECESSARY OR ADVISABLE FOR THE ADMINISTRATION OF THE PLAN,
INCLUDING DETERMINATIONS REGARDING ELIGIBILITY FOR BENEFITS PAYABLE UNDER THE
PLAN. ALL INTERPRETATIONS OF THE ADMINISTRATOR WITH RESPECT TO ANY MATTER
HEREUNDER SHALL BE FINAL, CONCLUSIVE AND BINDING ON ALL PERSONS AFFECTED
THEREBY. NO MEMBER OF THE ADMINISTRATOR SHALL BE LIABLE FOR ANY DETERMINATION,
DECISION, OR ACTION MADE IN GOOD FAITH WITH RESPECT TO THE PLAN. THE COMPANY
WILL INDEMNIFY AND HOLD HARMLESS THE MEMBERS OF THE ADMINISTRATOR FROM AND
AGAINST ANY AND ALL LIABILITIES, COSTS, AND EXPENSES INCURRED BY SUCH PERSONS AS
A RESULT OF ANY ACT, OR OMISSION, IN CONNECTION WITH THE PERFORMANCE OF SUCH
PERSONS’ DUTIES, RESPONSIBILITIES, AND OBLIGATIONS UNDER THE PLAN, OTHER THAN
SUCH LIABILITIES, COSTS, AND EXPENSES AS MAY RESULT FROM THE BAD FAITH, WILLFUL
MISCONDUCT, OR CRIMINAL ACTS OF SUCH PERSONS.


 


10.2                           CLAIMS PROCEDURE. ANY PARTICIPANT, FORMER
PARTICIPANT OR BENEFICIARY MAY FILE A WRITTEN CLAIM WITH THE ADMINISTRATOR
SETTING FORTH THE NATURE OF THE BENEFIT CLAIMED, THE AMOUNT THEREOF, AND THE
BASIS FOR CLAIMING ENTITLEMENT TO SUCH BENEFIT. THE ADMINISTRATOR SHALL
DETERMINE THE VALIDITY OF THE CLAIM AND COMMUNICATE A DECISION TO THE CLAIMANT
PROMPTLY AND, IN ANY EVENT, NOT LATER THAN NINETY (90) DAYS AFTER THE DATE OF
THE CLAIM. THE CLAIM MAY BE DEEMED BY THE

 

12

--------------------------------------------------------------------------------


 


CLAIMANT TO HAVE BEEN DENIED FOR PURPOSES OF FURTHER REVIEW DESCRIBED BELOW IN
THE EVENT A DECISION IS NOT FURNISHED TO THE CLAIMANT WITHIN SUCH NINETY (90)
DAY PERIOD. IF ADDITIONAL INFORMATION IS NECESSARY TO MAKE A DETERMINATION ON A
CLAIM, THE CLAIMANT SHALL BE ADVISED OF THE NEED FOR SUCH ADDITIONAL INFORMATION
WITHIN FORTY-FIVE (45) DAYS AFTER THE DATE OF THE CLAIM. THE CLAIMANT SHALL HAVE
UP TO ONE HUNDRED AND EIGHTY (180) DAYS TO SUPPLEMENT THE CLAIM INFORMATION, AND
THE CLAIMANT SHALL BE ADVISED OF THE DECISION ON THE CLAIM WITHIN FORTY-FIVE
(45) DAYS AFTER THE EARLIER OF THE DATE THE SUPPLEMENTAL INFORMATION IS SUPPLIED
OR THE END OF THE ONE HUNDRED AND EIGHTY (180) DAY PERIOD. EVERY CLAIM FOR
BENEFITS WHICH IS DENIED SHALL BE DENIED BY WRITTEN NOTICE SETTING FORTH IN A
MANNER CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT (I) THE SPECIFIC REASON OR
REASONS FOR THE DENIAL, (II) SPECIFIC REFERENCE TO ANY PROVISIONS OF THE PLAN
(INCLUDING ANY INTERNAL RULES, GUIDELINES, PROTOCOLS, CRITERIA, ETC.) ON WHICH
THE DENIAL IS BASED, (III) DESCRIPTION OF ANY ADDITIONAL MATERIAL OR INFORMATION
THAT IS NECESSARY TO PROCESS THE CLAIM, AND (IV) AN EXPLANATION OF THE PROCEDURE
FOR FURTHER REVIEWING THE DENIAL OF THE CLAIM.


 


10.3                           REVIEW PROCEDURES. WITHIN SIXTY (60) DAYS AFTER
THE RECEIPT OF A DENIAL ON A CLAIM, A CLAIMANT OR HIS/HER AUTHORIZED
REPRESENTATIVE MAY FILE A WRITTEN REQUEST FOR REVIEW OF SUCH DENIAL. SUCH REVIEW
SHALL BE UNDERTAKEN BY THE ADMINISTRATOR AND SHALL BE A FULL AND FAIR REVIEW.
THE CLAIMANT SHALL HAVE THE RIGHT TO REVIEW ALL PERTINENT DOCUMENTS. THE
ADMINISTRATOR SHALL ISSUE A DECISION NOT LATER THAN SIXTY (60) DAYS AFTER
RECEIPT OF A REQUEST FOR REVIEW FROM A CLAIMANT UNLESS SPECIAL CIRCUMSTANCES,
SUCH AS THE NEED TO HOLD A HEARING, REQUIRE A LONGER PERIOD OF TIME, IN WHICH
CASE A DECISION SHALL BE RENDERED AS SOON AS POSSIBLE BUT NOT LATER THAN ONE
HUNDRED AND TWENTY (120) DAYS AFTER RECEIPT OF THE CLAIMANT’S REQUEST FOR
REVIEW. THE DECISION ON REVIEW SHALL BE IN WRITING AND SHALL INCLUDE SPECIFIC
REASONS FOR THE DECISION WRITTEN IN A MANNER CALCULATED TO BE UNDERSTOOD BY THE
CLAIMANT WITH SPECIFIC REFERENCE TO ANY PROVISIONS OF THE PLAN ON WHICH THE
DECISION IS BASED AND SHALL INCLUDE AN EXPLANATION THE CLAIMANTS RIGHT TO PURSUE
A LEGAL ACTION IN THE EVENT THE CLAIM IS DENIED.


 


ARTICLE 11


 


CONDITIONS RELATED TO BENEFITS


 


11.1                           NONASSIGNABILITY.  THE RIGHTS AND BENEFITS
PROVIDED UNDER THE PLAN SHALL NOT BE SUBJECT TO SALE, ALIENATION, ASSIGNMENT,
TRANSFER, PLEDGE OR HYPOTHECATION BY THE PARTICIPANT OR ANY BENEFICIARY AND ANY
ATTEMPT TO SELL, ALIENATE, ASSIGN, TRANSFER, PLEDGE OR HYPOTHECATE AN ACCOUNT
BALANCE OR PLAN BENEFITS INCLUDING, WITHOUT LIMITATION, ANY ASSIGNMENT OR
ALIENATION IN CONNECTION WITH A SEPARATION, DIVORCE, CHILD SUPPORT OR SIMILAR
ARRANGEMENT SHALL BE NULL AND VOID AND NOT BINDING ON THE COMPANY OR THE PLAN. 
THE DEFERRED STOCK AND PLAN BENEFITS SHALL BE EXEMPT FROM THE CLAIMS OF
CREDITORS OR OTHER CLAIMANTS OF THE PARTICIPANT OR BENEFICIARY AND FROM ALL
ORDERS, DECREES, LEVIES, GARNISHMENT OR EXECUTIONS TO THE FULLEST EXTENT ALLOWED
BY LAW.


 


11.2                           NO RIGHT TO COMPANY ASSETS.  THE DEFERRED STOCK
PAID UNDER THE PLAN SHALL BE PAID FROM TREASURY SHARES OF THE COMPANY, SHARES
ACQUIRED AT THE TIME OF DISTRIBUTION BY THE COMPANY FOR SUCH PURPOSES OR SHARES
HELD IN A TRUST MAINTAINED BY THE COMPANY, AND THE PARTICIPANT AND ANY
BENEFICIARY SHALL BE NO MORE THAN AN UNSECURED GENERAL CREDITOR OF THE COMPANY
WITH NO SPECIAL OR PRIOR RIGHT TO ANY ASSETS OR SHARES OF THE COMPANY FOR
PAYMENT OF ANY OBLIGATIONS HEREUNDER. AT ITS DISCRETION, THE COMPANY MAY
ESTABLISH ONE OR MORE GRANTOR TRUSTS FOR THE PURPOSE OF PROVIDING FOR PAYMENT OF
BENEFITS UNDER THE PLAN. SUCH TRUST OR TRUSTS MAY BE IRREVOCABLE, BUT THE ASSETS
THEREOF SHALL BE SUBJECT TO THE CLAIMS OF THE COMPANY’S CREDITORS IN ACCORDANCE
WITH THE TERMS OF THE TRUSTS.  BENEFITS PAID TO THE PARTICIPANT FROM ANY

 

13

--------------------------------------------------------------------------------


 


SUCH TRUST OR TRUSTS SHALL BE CONSIDERED PAID BY THE COMPANY FOR PURPOSES OF
MEETING THE OBLIGATIONS OF THE COMPANY UNDER THE PLAN.


 


11.3                           SECURITIES LAW COMPLIANCE.  NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, THE COMPANY SHALL NOT BE OBLIGATED TO HONOR ANY
ELECTION OR MAKE ANY DISTRIBUTION UNDER THIS PLAN OR TO SELL, ISSUE OR EFFECT
ANY TRANSFER OF ANY COMMON STOCK UNLESS SUCH DISTRIBUTION, SALE, ISSUANCE OR
TRANSFER IS AT SUCH TIME EFFECTIVELY (I) REGISTERED OR EXEMPT FROM REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) AND (II) QUALIFIED OR
EXEMPT FROM QUALIFICATION UNDER THE APPLICABLE STATE SECURITIES LAWS. AS A
CONDITION TO MAKE ANY ELECTION OR RECEIVE ANY DISTRIBUTION UNDER THIS PLAN, THE
PARTICIPANT OR OTHER PAYEE SHALL MAKE SUCH REPRESENTATIONS AS MAY BE DEEMED
APPROPRIATE BY COUNSEL TO THE COMPANY FOR THE COMPANY TO USE ANY AVAILABLE
EXEMPTION FROM REGISTRATION UNDER THE ACT OR QUALIFICATION UNDER ANY APPLICABLE
STATE SECURITIES LAW.


 


11.4                           WITHHOLDING. THE PARTICIPANT SHALL MAKE
APPROPRIATE ARRANGEMENTS WITH THE COMPANY FOR SATISFACTION OF ANY FEDERAL, STATE
OR LOCAL INCOME TAX WITHHOLDING REQUIREMENTS AND SOCIAL SECURITY OR OTHER
EMPLOYEE TAX REQUIREMENTS APPLICABLE TO THE DEFERRAL AND DISTRIBUTION OF SHARES
UNDER THE PLAN. IF NO OTHER ARRANGEMENTS ARE MADE, THE COMPANY MAY PROVIDE, AT
ITS DISCRETION, FOR SUCH WITHHOLDING AND TAX PAYMENTS AS MAY BE REQUIRED,
INCLUDING, WITHOUT LIMITATION, BY THE REDUCTION OF OTHER AMOUNTS PAYABLE TO THE
PARTICIPANT.


 


11.5                           ASSUMPTIONS AND METHODOLOGY. TO THE EXTENT
REQUIRED, THE ADMINISTRATOR SHALL ESTABLISH THE ASSUMPTIONS AND METHOD OF
CALCULATION USED IN DETERMINING THE VALUE OF COMMON STOCK, BENEFITS, PAYMENTS,
FEES, EXPENSES OR ANY OTHER AMOUNTS REQUIRED TO BE CALCULATED UNDER THE TERMS OF
THE PLAN. THE ADMINISTRATOR SHALL ALSO ESTABLISH REASONABLE PROCEDURES REGARDING
THE FORM AND TIMING OF INSTALLMENT PAYMENTS. UNLESS OTHERWISE SPECIFIED BY THE
ADMINISTRATOR, INSTALLMENT PAYMENTS SHALL BE CALCULATED BY EQUALLY DIVIDING THE
AMOUNT OF DEFERRED STOCK IN THE PARTICIPANT’S ACCOUNT BY THE NUMBER OF
INSTALLMENT PAYMENTS ELECTED AND ROUNDING DOWN TO THE NEAREST WHOLE SHARE UNTIL
THE FINAL INSTALLMENT WHICH SHALL INCLUDE THE FULL BALANCE REMAINING IN THE
PARTICIPANT’S ACCOUNT.


 


ARTICLE 12


 


MISCELLANEOUS


 


12.1                           SUCCESSORS OF THE COMPANY. THE RIGHTS AND
OBLIGATIONS OF THE COMPANY UNDER THE PLAN SHALL INURE TO THE BENEFIT OF, AND
SHALL BE BINDING UPON, THE SUCCESSORS AND ASSIGNS OF THE COMPANY.


 


12.2                           EMPLOYMENT/SERVICE NOT GUARANTEED. NOTHING
CONTAINED IN THE PLAN NOR ANY ACTION TAKEN HEREUNDER SHALL BE CONSTRUED AS A
CONTRACT OF EMPLOYMENT OR FOR SERVICES OR AS GIVING ANY PARTICIPANT ANY RIGHT TO
CONTINUED EMPLOYMENT WITH OR PERFORMANCE OF SERVICES FOR THE COMPANY, NOR AS A
LIMITATION ON THE RIGHT OF THE COMPANY TO TERMINATE THE EMPLOYMENT OR SERVICES
OF ANY PARTICIPANT AT ANY TIME.


 


12.3                           GENDER, SINGULAR AND PLURAL. ALL PRONOUNS AND ANY
VARIATIONS THEREOF SHALL BE DEEMED TO REFER TO THE MASCULINE, FEMININE, OR
NEUTER, AS THE IDENTITY OF THE PERSON OR PERSONS MAY REQUIRE. AS THE CONTEXT MAY
REQUIRE, THE SINGULAR MAY BE READ AS THE PLURAL AND THE PLURAL AS THE SINGULAR.

 

14

--------------------------------------------------------------------------------


 


12.4                           CAPTIONS. THE CAPTIONS OF THE ARTICLES,
PARAGRAPHS AND SECTIONS OF THE PLAN ARE FOR CONVENIENCE ONLY AND SHALL NOT
CONTROL OR AFFECT THE MEANING OR CONSTRUCTION OF ANY OF ITS PROVISIONS.


 


12.5                           VALIDITY. IN THE EVENT ANY PROVISION OF THE PLAN
IS HELD INVALID, VOID OR UNENFORCEABLE, THE SAME SHALL NOT AFFECT, IN ANY
RESPECT WHATSOEVER, THE VALIDITY OF ANY OTHER PROVISIONS OF THE PLAN.


 


12.6                           WAIVER OF BREACH. THE WAIVER BY THE COMPANY OF
ANY BREACH OF ANY PROVISION OF THE PLAN SHALL NOT OPERATE OR BE CONSTRUED AS A
WAIVER OF ANY SUBSEQUENT BREACH BY THAT PARTICIPANT OR ANY OTHER PARTICIPANT.


 


12.7                           NOTICE. ANY NOTICE OR FILING REQUIRED OR
PERMITTED TO BE GIVEN TO THE COMPANY OR THE PARTICIPANT UNDER THIS AGREEMENT
SHALL BE SUFFICIENT IF IN WRITING AND HAND-DELIVERED, OR SENT BY REGISTERED OR
CERTIFIED MAIL, IN THE CASE OF THE COMPANY, TO THE PRINCIPAL OFFICE OF THE
COMPANY, DIRECTED TO THE ATTENTION OF THE ADMINISTRATOR, AND IN THE CASE OF THE
PARTICIPANT, TO THE LAST KNOWN ADDRESS OF THE PARTICIPANT INDICATED ON THE
EMPLOYMENT RECORDS OF THE COMPANY. SUCH NOTICE SHALL BE DEEMED GIVEN AS OF THE
DATE OF DELIVERY OR, IF DELIVERY IS MADE BY MAIL, AS OF THE DATE SHOWN ON THE
POSTMARK ON THE RECEIPT FOR REGISTRATION OR CERTIFICATION. NOTICES TO THE
COMPANY MAY BE PERMITTED BY ELECTRONIC COMMUNICATION ACCORDING TO SPECIFICATIONS
ESTABLISHED BY THE ADMINISTRATOR.


 


12.8                           ERRORS IN BENEFIT STATEMENT OR DISTRIBUTIONS. IN
THE EVENT AN ERROR IS MADE IN A BENEFIT STATEMENT, SUCH ERROR SHALL BE CORRECTED
AS SOON AS PRACTICAL FOLLOWING THE DATE SUCH ERROR IS DISCOVERED. IN THE EVENT
OF AN ERROR IN A DISTRIBUTION, THE PARTICIPANT’S ACCOUNT SHALL, AS SOON AS
PRACTICAL AFTER THE DISCOVERY OF SUCH ERROR, BE ADJUSTED TO REFLECT SUCH UNDER
OR OVER PAYMENT AND, IF POSSIBLE, THE NEXT DISTRIBUTION SHALL BE ADJUSTED UPWARD
OR DOWNWARD TO CORRECT SUCH PRIOR ERROR. IF THE REMAINING BALANCE OF A
PARTICIPANT’S ACCOUNT IS INSUFFICIENT TO COVER AN ERRONEOUS OVERPAYMENT, THE
COMPANY MAY, AT ITS DISCRETION, OFFSET OTHER AMOUNTS PAYABLE TO THE PARTICIPANT
FROM THE COMPANY (INCLUDING BUT NOT LIMITED TO SALARY, BONUSES, EXPENSE
REIMBURSEMENTS, SEVERANCE BENEFITS OR OTHER COMPENSATION OR BENEFIT
ARRANGEMENTS, TO THE EXTENT ALLOWED BY LAW) TO RECOUP THE AMOUNT OF SUCH
OVERPAYMENT(S).


 


12.9                           ERISA PLAN. THE PLAN IS INTENDED TO BE AN
UNFUNDED PLAN MAINTAINED PRIMARILY TO PROVIDE DEFERRED COMPENSATION BENEFITS FOR
A SELECT GROUP OF “MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES” WITHIN THE
MEANING OF SECTIONS 201, 301 AND 401 OF ERISA AND THEREFORE TO BE EXEMPT FROM
PARTS 2, 3 AND 4 OF TITLE I OF ERISA.


 


12.10                     APPLICABLE LAW. THE PLAN SHALL BE GOVERNED BY ERISA
AND, IN THE EVENT ANY PROVISION OF, OR LEGAL ISSUE RELATING TO, THIS PLAN IS NOT
FULLY PREEMPTED BY ERISA, SUCH ISSUE OR PROVISION SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF GEORGIA (WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS).


 


12.11                     COMPLIANCE WITH SECTION 409A.  THE PLAN IS INTENDED TO
SATISFY THE REQUIREMENTS OF SECTION 409A AND ANY REGULATIONS OR GUIDANCE THAT
MAY BE ADOPTED THEREUNDER FROM TIME TO TIME, INCLUDING ANY TRANSITION RELIEF
AVAILABLE UNDER APPLICABLE GUIDANCE RELATED TO SECTION 409A.  THE PLAN MAY BE
AMENDED OR INTERPRETED BY THE COMPANY AS IT DETERMINES NECESSARY OR APPROPRIATE
IN ACCORDANCE WITH SECTION 409A AND TO AVOID A PLAN FAILURE UNDER
SECTION 409A(1).

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed as of the
       day of March, 2008.

 

 

 

EQUIFAX INC.

 

 

 

BY:

 

 

16

--------------------------------------------------------------------------------


 

AMENDMENT NO. 1

TO

EQUIFAX

DIRECTOR AND EXECUTIVE STOCK DEFERRAL PLAN

(As Amended And Restated Effective As Of January 1, 2005)

 

THIS AMENDMENT made as of the          day of                             ,
2008, by EQUIFAX INC. (the “Company”);

 

W I T N E S S E T H:

 

WHEREAS, the Company maintains the Equifax Director and Executive Stock Deferral
Plan, as amended and restated effective as of January 1, 2005, except where
otherwise noted and subject to the transition rules of Section 409A of the Code
(“Section 409A”); and

 

WHEREAS, the Company desires to amend the Plan to comply with certain provisions
of the final regulations under Section 409A and for certain other purposes;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the Plan is hereby amended as follows:

 

1.

 

Section 1.22 is hereby amended by deleting the present section in its entirety
and substituting the following in lieu thereof:

 

“1.22 Retirement Eligibility Date shall mean the date on which the Participant
has both attained age 55 and completed at least five (5) Years of Vesting
Service.”

 

2.

 

Section 3.1 is hereby amended by deleting the first sentence of the present
section and substituting the following in lieu thereof:

 

“Solely for recordkeeping purposes, separate Accounts (a Retirement Account and
any Scheduled Withdrawal Accounts) shall be maintained for each Participant and
shall be credited with the Participant’s deferrals directed by the Participant
to each Account at the time such amounts would otherwise have been paid to the
Participant.”

 

3.

 

Article 6 is hereby amended by deleting the present Article in its entirety and
substituting the following in lieu thereof:

 


“ARTICLE 6


 


SCHEDULED WITHDRAWAL


 


6.1  ELECTION.  THE PARTICIPANT MAY MAKE AN ELECTION ON THE PARTICIPANT ELECTION
FORM AT THE TIME OF MAKING A DEFERRAL TO ESTABLISH A SCHEDULED WITHDRAWAL
ACCOUNT FOR PAYMENT OF DEFERRED STOCK FROM THE ACCOUNT.  THE PARTICIPANT MAY
ELECT TO RECEIVE A SCHEDULED WITHDRAWAL IN ANY PLAN YEAR ON OR AFTER THE THIRD
PLAN YEAR FOLLOWING THE ENROLLMENT PERIOD IN WHICH SUCH SCHEDULED WITHDRAWAL
ACCOUNT IS FIRST ESTABLISHED AND MAY ELECT TO HAVE THE SCHEDULED WITHDRAWAL
DISTRIBUTED IN A SINGLE LUMP SUM OR

 

17

--------------------------------------------------------------------------------


 


IN ANNUAL INSTALLMENTS OF DEFERRED STOCK OVER A PERIOD OF UP TO FIVE (5) YEARS. 
THE PARTICIPANT MAY ELECT TO MAKE ADDITIONAL DEFERRALS INTO SUCH SCHEDULED
WITHDRAWAL ACCOUNT ON SUBSEQUENT PARTICIPANT ELECTION FORMS, PROVIDED THAT ANY
SUBSEQUENT DEFERRALS INTO SUCH SCHEDULED WITHDRAWAL ACCOUNT MUST BE MADE NOT
LATER THAN THE END OF THE PLAN YEAR ENDING AT LEAST 2 YEARS PRIOR TO THE DATE
THE SCHEDULED WITHDRAWAL IS TO COMMENCE.  THE PARTICIPANT MAY ESTABLISH SEPARATE
SCHEDULED WITHDRAWAL ACCOUNTS WITH DIFFERENT SCHEDULED WITHDRAWAL DATES,
PROVIDED THAT THE ADMINISTRATOR IN ITS SOLE DISCRETION MAY ELECT TO LIMIT THE
NUMBER OF SCHEDULED WITHDRAWAL ACCOUNTS.  THE SCHEDULED WITHDRAWAL DATE AND FORM
OF PAYOUT ELECTED FOR A SCHEDULED WITHDRAWAL ACCOUNT SHALL BE IRREVOCABLE,
EXCEPT THAT (A) WITH RESPECT TO AMOUNTS THAT ARE CREDITED TO THE
PRE-SECTION 409A ACCOUNT, A PARTICIPANT MAY PETITION THE ADMINISTRATOR ONCE NO
LESS THAN THIRTEEN (13) MONTHS PRIOR TO THE DATE ORIGINALLY ELECTED FOR THE
SCHEDULED WITHDRAWAL TO DEFER (BUT NOT ACCELERATE) THE SCHEDULED WITHDRAWAL DATE
AND/OR TO CHANGE THE FORM OF PAYOUT OF THE SCHEDULED WITHDRAWAL TO AN
ALTERNATIVE PAYOUT PERIOD THEN AVAILABLE FOR SCHEDULED WITHDRAWALS UNDER THE
PLAN, AND (B) WITH RESPECT TO AMOUNTS CREDITED TO THE SECTION 409A ACCOUNT, A
PARTICIPANT MAY, NOT LESS THAN TWELVE (12) MONTHS PRIOR TO THE PAYMENT DATES OF
ANY SCHEDULED WITHDRAWAL ACCOUNTS HE HAS ESTABLISHED UNDER THIS SECTION 6.1,
ELECT TO DEFER THE DATE ON WHICH PAYMENT OF ANY SCHEDULED WITHDRAWAL ACCOUNT
SHALL COMMENCE AND/OR CHANGE THE METHOD OF PAYMENT OF SUCH SCHEDULED WITHDRAWAL
ACCOUNT, PROVIDED THAT, (I) UNLESS THE ADMINISTRATOR OTHERWISE DETERMINES, AFTER
THE INITIAL ELECTION UNDER THIS SECTION 6.1, A PARTICIPANT MAY ONLY MAKE ONE
ELECTION CHANGE WITH RESPECT TO A PARTICULAR SCHEDULED WITHDRAWAL ACCOUNT (AFTER
SUCH ELECTION CHANGE, THE ELECTION SHALL BECOME IRREVOCABLE); (II) EXCEPT AS
OTHERWISE PERMITTED BY SECTION 409A, THE FIRST IN-SERVICE PAYMENT WITH RESPECT
TO SUCH CHANGED ELECTION MUST BE DEFERRED AT LEAST 5 YEARS FROM THE DATE SUCH
PAYMENT WOULD OTHERWISE HAVE BEEN MADE, (III) EXCEPT AS OTHERWISE PERMITTED BY
SECTION 409A, THE ELECTION SHALL NOT BECOME EFFECTIVE FOR 12 MONTHS.


 


6.2  TIMING OF SCHEDULED WITHDRAWAL.  THE SCHEDULED WITHDRAWAL PAYMENT SHALL BE
PAID (OR COMMENCE TO BE PAID) BY THE COMPANY TO THE PARTICIPANT WITHIN 30 DAYS
FOLLOWING THE END OF THE MONTH AND CALENDAR YEAR THE PARTICIPANT HAS ELECTED ON
THE PARTICIPANT ELECTION FORM TO RECEIVE SUCH SCHEDULED WITHDRAWAL (AND IF
APPLICABLE, SUBSEQUENT ANNUAL PAYMENTS SHALL BE MADE WITHIN 30 DAYS FOLLOWING
THE END OF SUCH MONTH OF SUBSEQUENT CALENDAR YEARS), UNLESS PRECEDED BY THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT.  IN THE EVENT OF TERMINATION OF
EMPLOYMENT PRIOR TO THE DATE ELECTED FOR THE SCHEDULED WITHDRAWAL, THE AMOUNTS
IN THE SCHEDULED WITHDRAWAL ACCOUNTS SHALL BE PAID AT THE SAME TIME AND IN THE
FORM PROVIDED IN ARTICLE 4 OF THE PLAN.  IN THE EVENT SUCH TERMINATION OF
EMPLOYMENT IS AS A RESULT OF THE PARTICIPANT’S DEATH, THE SCHEDULED WITHDRAWAL
SHALL BE PAID AS PROVIDED IN SECTION 5.1 OF THE PLAN.”


 

4.

 

This Amendment No. 1 to the Plan shall be effective as of the date hereof,
subject to the transition rules of Section 409A.

 

IN WITNESS WHEREOF, the Company has executed this Amendment No. 1 as of the date
first written above.

 

18

--------------------------------------------------------------------------------


 

 

EQUIFAX INC.

 

 

 

 

 

By:

 

 

19

--------------------------------------------------------------------------------
